ORDER REGARDING DAMAGES AND PERMANENT INJUNCTION
DANIEL R. DOMINGUEZ, District Judge.
Upon consideration of Plaintiffs Disney Enterprises, Inc., Sanrio, Inc., Warner Bros. Entertainment Inc., Hanna-Barbara Productions, Inc., DC Comics, Nike, Inc. and Oakley, Inc., Motion for Summary Judgment against Defendant Nader Ibrahim d/b/a Tienda La Unica (hereinafter “Summary Judgment Defendant”), as well as Plaintiffs’ Motion for Default Judgment against Defendants Hector J. Rodriguez Ramos d/b/a Away Discount, Ada L. Cabrero Arroyo d/b/a Bordados Ada, Los Angeles Gift Shop, Jesus R. Fortis Ahorrio d/b/a Mundo de Curiosidades, Rolando Rodriguez Oyóla d/b/a Oscar Imports, Ana G. Acevedo Burgos d/b/a Tienda AG Little Store, Tienda Fun & Happy, Tienda La Peseta, and Torrecillas Gas Station (hereinafter collectively referred to as “Default Judgment Defendants”)(the Summary Judgment Defendant and Default Judgment Defendants will collectively be referred to as “Defendants”), wherein Plaintiffs requested that the Court to award statutory -damages against the Defendants under the Copyright Act, 17 U.S.C. § 501 et seq., and Lanham Act, 15 U.S.C. § 1117(c), together with a Permanent Injunction and related relief, and after holding a damages hearing, this Court makes the following findings and rulings of law.
PROCEDURAL HISTORY
Plaintiffs initiated the present action on June 11, 2007. Plaintiffs’ Complaint states causes of action against the Defendants for trademark infringement, copyright infringement, and unfair competition under the laws of the United States. At that time the Plaintiffs sought a Temporary Restraining Order, Seizure Order and Show Cause Order for Entry of Preliminary Injunction. These motions were supported by sworn testimony from each of the Plaintiffs that they owned the exclusive rights to the trademarks and copyrighted properties identified on Exhibits A and B, as well assertions that none of the defendants named in the present action were authorized to manufacture, distribute, sell, or offer for sale merchandise bearing their trademarks and copyrighted properties. See Aggregate Exhibit “D” to the Complaint, incorporated herein by reference. Additionally, Plaintiffs provided the sworn testimony of their investigators who had purchased sample pieces of coun*160terfeit merchandise from each of the Defendants, which were attached to their declarations. See Aggregate Exhibit “E” to the Complaint, incorporated herein by reference.
Pursuant to this Court’s June 14, 2007 Order, the U.S. Marshal’s Service served the Complaint, Temporary Restraining Order and Seizure in this matter on Defendants named in the Complaint on June 16, 2007. On July 24, 2007 the Court entered a Preliminary Injunction against each of the Defendants. The Default Defendants never filed any answer to the Complaint, or otherwise defended this matter. As a result, defaults were entered against the Default Defendants on October 12, 2007, January 10, 2008 and February 14, 2008 (Docket Nos. 87, 95 and 98). On August 20, 2010, 2010 WL 3372704, this Court entered an Order of Summary Judgment against Nader Ibrahim d/b/a Tienda La Unica (Docket No. 202). In that order, the Court also ordered that the hearing regarding Plaintiffs’ request for statutory damages be held on August 31, 2010. A hearing on statutory damages was subsequently held on September 1, 20101 as to both the Summary Judgment Defendant and Default Judgment Defendants
DEFAULT JUDGMENT
The Clerk of Court has entered default against Default Judgment Defendants Bordados Ada, Mundo de Curiosidades, Oscar Imports, Away Discount, Tienda AG Little Store, Tienda Fun & Happy, Los Angeles Gift Shop, Tienda La Peseta and Torrecillas Gas Station. “The default of a defendant constitutes an admission of all facts well-pleaded in the complaint.” Metropolitan Life Ins. Co. v. Colon Rivera, 204 F.Supp.2d 273, 274-75 (D.P.R.2002) (citing Banco Bilbao Vizcaya Argentaria v. Family Rest., Inc. (In re The Home Rest., Inc.), 285 F.3d 111, 114 (1st Cir.2002) (“a party gives up right to contest liability ‘when it declines to participate in the judicial process’ ”)); see also Thomson v. Wooster, 114 U.S. 104, 110, 5 S.Ct. 788, 29 L.Ed. 105 (1985) (a default constitutes an acceptance by the party constituting a “confession of the action,” accepting all well-pleaded facts of the complaint); see also Franco v. Selective Ins. Co., 184 F.3d 4, 9 n. 3 (1st Cir.1999) (“[a] party who defaults is taken to have conceded the truth of the factual allegations in the complaint”); see also Goldman, Antonetti, Ferraiuoli, Axtmayer & Hertell v. Medfit Int’l, Inc., 982 F.2d 686, 693 (1st Cir.1993) (“an entry of default against a defendant establishes the defendant’s liability”); see also Brockton Savings Bank v. Peat, Marwick, Mitchell & Co., 771 F.2d 5, 13 (1st Cir.1985) (“there is no question that, default having been entered, each of [plaintiffs] allegations of fact must be taken as true and each of its [ ] claims must be considered established as a matter of law”) cert. denied 475 U.S. 1018, 106 S.Ct. 1204, 89 L.Ed.2d 317 (1986); see also Eisler v. Stritzler, 535 F.2d 148, 153 (1st Cir.1976) (“[t]he default judgment on the well-pleaded allegations in plaintiffs complaint established ... defendant’s liability”); see also Caribbean Prod. Exchg. v. Caribe Hydro-Trailer, Inc., 65 F.R.D. 46, 48 (D.P.R.1974) (“It is the law that once a default is entered, a defendant on default has no former standing to contest the factual allegations of plaintiffs claim for relief ... Defendant is deemed to have admitted all well pleaded allegations in the complaint. At the most, all that defendant can *161do is question the extent of the damages suffered by the plaintiff.”) Having defaulted, the aforementioned Default Judgment Defendants thus admitted the well-pleaded facts of the complaint and these Defendants could only question the extent of the damages which Plaintiffs suffered. See Goldman, Antonetti 982 F.2d at 686. Defendants failed to do so at the hearing regarding damages.
STATUTORY DAMAGES
This Court has wide discretion when determining a proper statutory damages award. Plaintiffs have elected to recover statutory damages pursuant to 15 U.S.C. § 1117(c), which authorizes statutory damages of no less than $1,000 or more than $200,000 per counterfeit mark per type of goods or services sold, offered for sale, or distributed, as the court considers just. If the Court finds that the use of the counterfeit mark was willful, the Court may award up to $2,000,000 per counterfeit mark per type of goods or services sold, offered for sale, or distributed, as the court considers just. Bebe Studio, Inc. v. Zakkos, Civ. 08-1462, 2009 WL 5215374 at *3 (D.P.R. Dec. 28, 2009).
In applying this statute, courts have noted “[t]he 1996 Act limited its textual guidance purposefully ... specifically providing] for broad judicial discretion in instructing that ‘as the court considers just,’ it can order awards anywhere from [$1,000] to [$200,000], with the maximum increasing to [$2,000,000] for ‘willful’ violations.” Sara Lee Corporation v. Bags of New York, Inc., 36 F.Supp.2d 161, 166 (S.D.N.Y.1999). Further, the First Circuit has held that “[statutory damages are not meant to be merely compensatory or restitutionary. The statutory award is also meant to discourage wrongful conduct. That is why the statute permits consideration of ... additional damages where an infringement is willful.” Venegas-Hernandez v. Sonolux Records, 370 F.3d 183, 195 (1st Cir.2004). The Sara Lee court also noted that courts should look to the long history of application of statutory damages under the Copyright Act. Id.; see Polo Ralph Lauren, L.P. v. 3M Trading Co., Inc., Civ. 97-4824, 1999 WL 33740332 at *4-5 (S.D.N.Y. March 23, 1999); see also Louis Vuitton Malletier & Oakley, Inc. v. Veit, 211 F.Supp.2d 567, 583 (E.D.Pa.2002); see also Commercial Law League of America, Inc. v. George, Kennedy & Sullivan, LLC, Civ. 07-0315, 2007 WL 2710479 at *3 (S.D.Tx., 2007) (“courts have found guidance in an analogous statutory damages provision in the Copyright Act, 17 U.S.C. § 504(c)”).
Pursuant to 17 U.S.C. § 504, a successful plaintiff in a copyright infringement action is entitled to the defendant’s profits or to the plaintiffs damages or, in the alternative, statutory damages. A copyright owner has the sole election to demand statutory damages. Moreover, statutory damages are awarded per copyrighted work infringed in an amount not less than $750 and not greater than $30,000. See 17 U.S.C. § 504(c)(1). Further, if the court finds that the defendant willfully infringed the plaintiffs’ copyrights, the court, at its discretion, may raise the statutory award to $150,000 per work infringed. 17 U.S.C. § 405(c)(2).
Under the Copyright Act, a court must calculate statutory damages according to the number of separately copyrightable works infringed and not on the number of infringements as:
Under § 504(c) the total number of “awards” of statutory damages that a plaintiff may recover in any given action against a single defendant depends on the number of works that are infringed and the number of individually - liable *162infringers and is unaffected by the number of infringements of those works.
Venegas-Hernandez v. Sonolux Records, 370 F.3d 183, 192-93 (1st Cir.2004) (quoting Mason v. Montgomery Data, Inc., 967 F.2d 135, 143-44 (5th Cir.1992)).
This Court has already determined the issue of liability and conducted a damages hearing in order to determine the specific monetary amount that was to be assessed to each Defendant. Plaintiffs indicated that they were aware of the prior decision in the case of Video Café, Inc. TVKO, Inc. v. Fulano de Tal d/b/a Negocio I, 961 F.Supp. 23, 42 U.S.P.Q.2d (BNA) 1633 (D.P.R.1997), which held that differences between the actions of various defendants may place them at varying levels of culpability for purposes of imposing statutory damages. With this in mind, Plaintiffs divided Defendants into two groups. The first group of Defendants includes those selling or trafficking in the largest quantities of counterfeit merchandise, manufacturing counterfeit merchandise, or those who are recidivists who have been repeatedly identified in these types of actions as trafficking in counterfeit goods. This group of Defendants has been classified as Wholesalers. The remaining Defendants were classified as Retailers, which was determined by the size of the operation as well as the amount of counterfeit merchandise seized. The evidence supporting these conclusions was included in the seizure inventory forms for each Defendant, the declarations of Plaintiffs’ investigators attached as Exhibit “D” to the Complaint, and/or Plaintiffs’ counsel’s declaration which lists prior actions in which the recidivist defendants have been previously identified as selling counterfeit merchandise. See Complaint, Exhibit “F”.
The Court heard testimony from the Plaintiffs’ investigator, Jose Morrero (hereinafter referred to as “Investigator Morrero”), through which the Plaintiffs presented seizure inventories as well as photographic evidence of seized merchandise. See attached Plaintiffs’ Exhibit List referred to as Exhibit 1 to this Order. The testimony of Investigator Morrero included the types of merchandise seized at each Defendant’s location, a detailed description of the location, Investigator Morrero’s past experience with each Defendant in reference to their classification as a Wholesaler or a Retailer and, finally, the specific copyrights and trademarks that were infringed by each of the Defendants. An Index of Plaintiffs’ copyrighted properties and trademarks is attached to the Permanent Injunction as Exhibit 2. After an evaluation of each individual Defendant’s liability, and after hearing the testimony of Mr. Morrero and argument of counsel, the following statutory damages are hereby awarded:
IT IS ORDERED that judgment shall be entered against these Defendants and in favor of the Plaintiffs as specified below:
1. Nader Ibrahim d/b/a Tienda la Uni-ca — WHOLESALER
To Disney Enterprises, Inc.
For violation of its “Winnie the Pooh” copyright, pursuant to 17 U.S.C. § 504 $ 10,000.00
For violation of its “Winnie the Pooh” trademark, pursuant to 15 U.S.C. § 1117(c)(1) and (2) $ 75,000.00
To Sanrio, Inc.
*163For violation of its “Hello Kitty” copyright, pursuant to 17 U.S.C. § 504 $ 10,000.00
For violation of its “Hello Kitty” trademark, pursuant to 15 U.S.C. ■ § 1117(c)(1) and (2) $ 75,000.00
To Warner Bros. Entertainment Inc.
For violation of its “Tweety” trademark, pursuant to 15 U.S.C. § 1117(c)(1) and (2) $ 75,000.00
To DC Comics
For violation of its “Superman” trademark, pursuant to 15 U.S.C. § 1117(e)(1) and (2) $ 75,000.00
To Nike, Inc.
For violation of its “Nike” trademark, pursuant to 15 U.S.C. § 1117(c)(1) and (2) $ 75,000.00
To Oakley, Inc.
For violation of its stylized “0” trademark, pursuant to 15 U.S.C. § 1117(c)(1) and (2) $ 75,000.00
Total Judgment entered against Nader Ibrahim d/b/a Tienda la Unica $470,000.00
2. Ada L. Cabrero Arroyo d/b/a Bordados Ada — WHOLESALER
To Disney Enterprises, Inc.
For violation of its “Winnie the Pooh” copyright, pursuant to 17 U.S.C. § 504 $ 10,000.00
For violation of its “Tigger” copyright, pursuant to 17 U.S.C. § 504 $ 10,000.00
For violation of its “Winnie the Pooh” trademark pursuant to 15 U.S.C. § 1117(c)(1) and (2) $ 75,000.00
For violation of its “Tigger” trademark pursuant to 15 U.S.C. § 1117(c)(1) and (2) $ 75,000.00
For violation of its “Roo” trademark pursuant to 15 U.S.C. § 1117(c)(1) and (2) $ 75,000.00
For violation of its “Piglet” trademark pursuant to 15 U.S.C. § 1117(c)(1) and (2) $ 75,000.00
Total Judgment entered against Ada L. Cabrero Arroyo d/b/a Bordados Ada $320,000.00
3. Jesus R. Fortis Ahorrio d/b/a Mundo de Curiosidades — WHOLESALER
To Disney Enterprises, Inc.
*164For violation of its “Finding Nemo” copyright, pursuant to 17 U.S.C. § 504 $ 10,000.00
For violation of its “Mickey Mouse” copyright, pursuant to 17 U.S.C. § 504 $ 10,000.00
For violation of its “Minnie Mouse” copyright, pursuant to 17 U.S.C. § 504 $ 10,000.00
For violation of its “Disney Princess” copyright, pursuant to 17 U.S.C. § 504 $ 10,000.00
For violation of its “Winnie the Pooh” copyright, pursuant to 17 U.S.C. § 504 $ 10,000.00
For violation of its “Tinkerbell” copyright, pursuant to 17 U.S.C. § 504 $ 10,000.00
For violation of its “Finding Nemo” trademark pursuant to 15 U.S.C. § 1117(c)(1) and (2) $ 75,000.00
For violation of its “Mickey Mouse” trademark pursuant to 15 U.S.C. § 1117(c)(1) and (2) $ 75,000.00
For violation of its “Minnie Mouse” trademark pursuant to 15 U.S.C. § 1117(c)(1) and (2) $ 75,000.00
For violation of its “Disney Princess” trademark pursuant to 15 U.S.C. § 1117(c)(1) and (2) $ 75,000.00
For violation of its “Winnie the Pooh” trademark pursuant to 15 U.S.C. § 1117(c)(1) and (2) $ 75,000.00
For violation of its “Tinkerbell” trademark pursuant to 15 U.S.C. § 1117(c)(1) and (2) $ 75,000.00
To Sanrio, Inc.
For violation of its “Hello Kitty” copyright, pursuant to 17 U.S.C. § 504 $ 10,000.00
For violation of its “Hello Kitty” trademark pursuant to 15 U.S.C. § 1117(c)(1) and (2) $ 75,000.00
To Warner Bros. Entertainment Inc.
For violation of its “Tweety” trademark pursuant to 15 U.S.C. § 1117(c)(1) and (2) $ 75,000.00
To Hanna-Barbera Productions, Inc.
For violation of its “Scooby-Doo” trademark pursuant to 15 U.S.C. § 1117(c)(1) and (2) $ 75,000.00
To DC Comics
For violation of its “Superman” trademark pursuant to 15 U.S.C. § 1117(c)(1) and (2) $ 75,000.00
For violation of its “S logo” trademark pursuant to 15 U.S.C. § 1117(c)(1) • and (2) $ 75,000.00
*165Total Judgment entered against Jesus R. Fortis Ahorno d/b/a Mundo de Curiosidades $895,000.00
4. Rolando Rodriguez Oyóla d/b/a Oscar Imports — WHOLESALER
To Warner Bros. Entertainment Inc.
For violation of its “Tweety” trademark pursuant to 15 U.S.C. § 1117(c)(1) and (2) $ 75,000.00
To Nike, Inc.
For violation of its “Nike” trademark pursuant to 15 U.S.C. § 1117(c)(1) and (2) $ 75,000.00
For violation of its “Swoosh” trademark pursuant to 15 U.S.C. § 1117(c)(1) and (2) $ 75,000.00
To Oakley, Inc.
For violation of its “Oakley” trademark pursuant to 15 U.S.C. § 1117(e)(1) and (2) $ 75,000.00
For violation of its stylized “0” trademark pursuant to 15 U.S.C. § 1117(c)(1) and (2) $ 75,000.00
To Sanrio, Inc.
For violation of its “Hello Kitty” copyright, pursuant to 17 U.S.C. § 504 $ 10,000.00
For violation of its “Hello Kitty” trademark pursuant to 15 U.S.C. § 1117(e)(1) and (2) $ 75,000.00
Total Judgment entered against Rolando Rodriguez Oyóla d/b/a Oscar Imports $460,000.00
5. Hector J. Rodriguez Ramos d/b/a Away Discount — RETAILER
To Disney Enterprises, Inc.
For violation of its “Mickey Mouse” copyright, pursuant to 17 U.S.C. § 504 $ 5,000.00
For violation of its “Minnie Mouse” copyright, pursuant to 17 U.S.C. § 504 $ 5,000.00
For violation of its “Winnie the Pooh” copyright, pursuant to 17 U.S.C. § 504 $ 5,000.00
For violation of its “Disney Princess” copyright, pursuant to 17 U.S.C. § 504 $ 5,000.00
For violation of its “Cars” copyright, pursuant to 17 U.S.C. § 504 $ 5,000.00
For violation of its “Tinkerbell” copyright, pursuant to 17 U.S.C. § 504 $ 5,000.00
For violation of its “Pluto” copyright, pursuant to 17 U.S.C. § 504 $ 5,000.00
*16610,000.00 For violation of its “Cars” trademark Pursuant to 15 U.S.C. § 1117(e)(1) and (2)
10,000.00 For violation of its “Disney Princess” trademark pursuant to 15 U.S.C. § 1117(c)(1) and (2)
10,000.00 For violation of its “Mickey Mouse” trademark pursuant to 15 U.S.C. § 1117(c)(1) and (2)
10,000.00 For violation of its “Minnie Mouse” trademark pursuant to 15 U.S.C. § 1117(c)(1) and (2)
10,000.00 For violation of its “Tinkerbell” trademark pursuant to 15 U.S.C. § 1117(c)(1) and (2)
10,000.00 For violation of its “Pluto” trademark pursuant to 15 U.S.C. § 1117(c)(1) and (2)
10,000.00 For violation of its “Winnie the Pooh” trademark pursuant to 15 U.S.C. § 1117(c)(1) and (2)
To Sanrio, Inc.
5,000.00 For violation of its “Hello Kitty” copyright, pursuant to 17 U.S.C. § 504
10,000.00 For violation of its “Hello Kitty” trademark pursuant to 15 U.S.C. § 1117(c)(1) and (2)
To Warner Bros. Entertainment Inc.
10,000.00 For violation of its “Tweety” trademark pursuant to 15 U.S.C. § 1117(c)(1) and (2)
To DC Comics
10,000.00 For violation of its “Batman” trademark Pursuant to 15 U.S.C. § 1117(c)(1) and (2)
$140,000.00 Total Judgment entered against Hector J. Rodriguez Ramos d/b/a Away Discount
6. Ana G. Acevedo Burgos d/b/a Tienda AG Little Store — RETAILER
To Disney Enterprises, Inc.
•5,000.00 For violation of its “Cars” copyright, pursuant to 17 U.S.C. § 504
5,000.00 For violation of its “Tinkerbell” copyright, pursuant to 17 U.S.C. § 504
5,000.00 For violation of its “Disney Princess” copyright, pursuant to 17 U.S.C. § 504
5,000.00 For violation of its “Snow White” copyright, pursuant to 17 U.S.C. § 504
For violation of its “Winnie the Pooh” copyright, pursuant to 17 U.S.C. § 504 5,000.00
*167For violation of its “Tigger” copyright, pursuant to 17 U.S.C. § 504 $ 5,000.00
For violation of its “Finding Nemo” copyright, pursuant to 17 U.S.C. § 504 $ 5,000.00
For violation of its “Cars” trademark pursuant to 15 U.S.C. § 1117(c)(1) and (2) $ 10,000.00
For violation of its “Tinkerbell” trademark pursuant to 15 U.S.C. § 1117(e)(1) and (2) $ 10,000.00
For violation of its “Disney Princess” trademark pursuant to 15 U.S.C. § 1117(e)(1) and (2) $ 10,000.00
For violation of its “Snow White” trademark pursuant to 15 U.S.C. § 1117(c)(1) and (2) $ 10,000.00
For violation of its “Winnie the Pooh” trademark pursuant to 15 U.S.C. § 1117(c)(1) and (2) $ 10,000.00
For violation of its “Tigger” trademark pursuant to 15 U.S.C. § 1117(e)(1) and (2) $ 10,000.00
For violation of its “Finding Nemo” trademark pursuant to 15 U.S.C. § 1117(c)(1) and (2) $ 10,000.00
To Warner Bros. Entertainment Inc.
For violation of its “Tweety” trademark pursuant to 15 U.S.C. § 1117(e)(1) and (2) $ 10,000.00
To Sanrio, Inc.
For violation of its “Hello Kitty” copyright, pursuant to 17 U.S.C. § 504 $ 5,000.00
For violation of its “Hello Kitty” trademark pursuant to 15 U.S.C. § 1117(c)(1) and (2) $ 10,000.00
Total Judgment entered against Ana G. Acevedo Burgos d/b/a Tienda AG Little Store $130,000.00
7. Tienda Fun & Happy — RETAILER
To Disney Enterprises, Inc.
For violation of its “Winnie the Pooh” copyright, pursuant to 17 U.S.C. § 504 $ 5,000.00
For violation of its “Tigger” copyright, pursuant to 17 U.S.C. § 504 $ 5,000.00
For violation of its “Tinkerbell” copyright, pursuant to 17U.S.C. § 504 $ 5,000.00
For violation of its “Disney Princess” copyright, pursuant to 17 U.S.C. § 504 $ 5,000.00
For violation of its “Cars” copyright, pursuant to 17 U.S.C. § 504 $ 5,000.00
*168For violation of its “Winnie the Pooh” trademark pursuant to 15 U.S.C. § 1117(c)(1) and (2) $ 10,000.00
For violation of its “Tigger” trademark pursuant to 15 U.S.C. § 1117(c)(1) and (2) $ 10,000.00
For violation of its “Eeyore” trademark pursuant to 15 U.S.C. § 1117(c)(1) and (2) $ 10,000.00
For violation of its “Piglet” trademark pursuant to 15 U.S.C. § 1117(c)(1) and (2) $ 10,000.00
For violation of its “Tinkerbell” trademark pursuant to 15 U.S.C. § 1117(c)(1) and (2) $ 10,000.00
For violation of its “Disney Princess” trademark pursuant to 15 U.S.C. § 1117(c)(1) and (2) $ 10,000.00
For violation of its “Cars” trademark pursuant to 15 U.S.C. § 1117(c)(1) and (2) $ 10,000.00
To Sanrio, Inc.
For violation of its “Hello Kitty” copyright, pursuant to 17 U.S.C. § 504 $ 5,000.00
For violation of its “Hello Kitty” trademark pursuant to 15 U.S.C. § 1117(c)(1) and (2) $ 10,000.00
Total Judgment entered against Tienda Fun & Happy $110,000.00
8. Los Angeles Gift Shop — RETAILER
To Disney Enterprises, Inc.
For violation of its “Snow White” copyright, pursuant to 17 U.S.C. § 504 $ 5,000.00
For violation of its “Cars” Copyright pursuant to 17 U.S.C. § 504 $ 5,000.00
For violation of its “Snow White” trademark pursuant to 15 U.S.C. § 1117(e)(1) and (2) $10,000.00
For violation of its “Cars” trademark pursuant to 15 U.S.C. § 1117(c)(1) and (2) $10,000.00
To Sanrio, Inc.
For violation of its “Hello Kitty” copyright, pursuant to 17 U.S.C. § 504 $5,000.00
For violation of its “Hello Kitty” trademark pursuant to 15 U.S.C. § 1117(c)(1) and (2) $10,000.00
To Warner Bros. Entertainment Inc.
For violation of its “Tweety” trademark pursuant to 15U.S.C. § 1117(c)(1) and (2) $10,000.00
To DC Comics
*169For violation of its “Batman” trademark pursuant to 15U.S.C. § 1117(c)(1) and (2) $10,000.00
To Nike, Inc.
For violation of its “Nike” trademark pursuant to 15 U.S.C. § 1117(c)(1) and (2) $10,000.00
For violation of its “Swoosh” trademark pursuant to 15 U.S.C. § 1117(c)(1) and (2) $10,000.00
Total Judgment entered against Los Angeles Gift Shop $85,000.00
9. Tienda La Peseta — RETAILER
To Sanrio, Inc.
For violation of its “Hello Kitty” copyright, pursuant to 17 U.S.C. § 504 $ 5,000.00
For violation of its “Hello Kitty” trademark pursuant to 15 U.S.C. § 1117(c)(1) and (2) $10,000.00
To Nike, Inc.
For violation of its “Nike” trademark pursuant to 15 U.S.C. § 1117(e)(1) and (2) $10,000.00
For violation of its “Swoosh” trademark pursuant to 15 U.S.C. § 1117(c)(1) and (2) $10,000.00
Total Judgment entered against Tienda La Peseta $35,000.00
10. Torrecillas Gas Station — RETAILER
To Disney Enterprises, Inc.
For violation of its “Mickey Mouse” copyright, pursuant to 17 U.S.C. § 504 $ 5,000.00
For violation of its “Minnie Mouse” copyright, pursuant to 17 U.S.C. § 504 $ 5,000.00
For violation of its “Mickey Mouse” trademark pursuant to 15 U.S.C. § 1117(c)(1) and (2) $10,000.00
For violation of its “Minnie Mouse” trademark pursuant to 15 U.S.C. § 1117(e)(1) and (2) $10,000.00
To Nike, Inc.
For violation of its “Nike” trademark pursuant to 15 U.S.C. § 1117(c)(1) and (2) $10,000.00
For violation of its “Swoosh” trademark pursuant to 15 U.S.C. § 1117(c)(1) and (2) $10,000.00
Total Judgment entered against Torrecillas Gas Station $50,000.00
*170IT IS FURTHER ORDERED that:
A Permanent Injunction is entered against Defendants Nader Ibrahim d/b/a Tienda la Unica, Hector J. Rodriguez Ramos d/b/a Away Discount, Ada L. Cabrero Arroyo d/b/a Bordados Ada, Los Angeles Gift Shop, Jesus R. Fortis Ahorrio d/b/a Mundo de Curiosidades, Rolando Rodriguez Oyóla d/b/a Oscar Imports, Ana G. Acevedo Bur-gos d/b/a Tienda AG Little Store, Tienda Fun & Happy, Tienda La Peseta, and Torrecillas Gas Station, pursuant to Fed.R.Civ.P. 65, forever enjoining these Defendants, their officers, agents, servants, employees, and attorneys and upon those persons in active concert or participation with them:
a. From manufacturing, procuring, distributing shipping, retailing, selling, advertising or trafficking, in any merchandise, including apparel, sunglasses, bags, jewelry, toys and/or related merchandise, not authorized by Plaintiffs, bearing unauthorized simulations, reproductions, counterfeits, copies or colorable imitations of Plaintiffs’ Trademarks, or bearing a design or image which is of a substantially similar appearance to Plaintiffs’ copyrights listed on Exhibit “A” to the Complaint and attached here as Exhibit “2”;
b. From passing off, inducing, or enabling others to sell or pass off as authentic products produced by Plaintiffs or otherwise authorized by Plaintiffs, or any product not manufactured by Plaintiffs or produced under the control or supervision of Plaintiffs and approved by Plaintiffs, which utilized any of Plaintiffs’ trademarks or copyrights listed on Exhibit “A” to the Complaint and attached here as Exhibit “2”;
c. From committing any act calculated to cause purchasers to believe that Defendants’ products are those sold under the control and supervision of Plaintiffs, or are sponsored, approved, or guaranteed by Plaintiffs, or are connected with and produced under the control or supervision of Plaintiffs;
d. From further diluting and infringing Plaintiffs trademarks and copyrights and damaging their goodwill;
e. From causing, aiding, and/or abetting any other person from doing
IT IS FURTHER ORDERED that all counterfeit merchandise seized from the above noted Defendants pursuant to this Court’s June 14, 2007 Order, and currently in Plaintiffs’ control may be destroyed or otherwise disposed of as Plaintiffs deem appropriate no sooner than 120 days from entry of this Order and no later than 150 days from entry of this Order.
IT IS FURTHER ORDERED that the bond filed by Plaintiffs in the amount of $75,000,000 as required by the Court’s June 14, 2007 Order is hereby fully discharged.
IT IS FURTHER ORDERED
That this Court shall retain jurisdiction of this action for the purposes of enforcing the provisions of the Permanent Injunction and Order by way of contempt or otherwise.
Judgment shall be entered accordingly as to each Defendant.
IT IS SO ORDERED.
EXHIBIT “1”
UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF PUERTO RICO

DISNEY ENTERPRISES, INC. ET AD

*171[[Image here]]
*172[[Image here]]
*173[[Image here]]
*174EXHIBIT “2” — Continued “Tarzan” “Tarzan” Style Guide “Monsters, Inc.” “The Emperor’s New Groove” “Lilo and Stitch” Tinker Bell — Style Guide The Disney Princess Branding Guide 2002-2004 Finding Nemo — Spring 2003 Style Guide Cars — Style Guide Plaintiff: HANNA-BARBERA TITLE COPYRIGHT NO. Scooby and Scrappy Doo Col- VAU 56-801 lection and model artwork The Scooby Doo Show Collec- VAU 54-303 tion PA 939-561 VA 949-479 VA 999-982 VA 999-573 VA1-094-896 VA 1-110-867 X 5-520-621 VA 1-162-469 VA 1-320-323 July 30,1999 November 5,1998 December 15, 2000 June 19, 2000 August 2, 2001 October 17, 2001 April 23, 2002 September 11, 2002 March 2, 2005 REGISTRATION DATE December 27,1983 December 12,1983 “Scooby’s All-Stars PA 320 830 September 22,1986 TRADEMARK REGISTRATIONS Plaintiff: SANRIO COMPANY, LTD. REGISTRATION MARK NUMBER Hello Kitty (rep.) 1,200,083 Hello Kitty (rep.) 1,200,083 Hello Kitty (rep.) 1,277,721 Hello Kitty (rep.) 1,277,721 Hello Kitty (words) 1,215,436 Hello Kitty (words) 1,215,436 Hello Kitty (words) 1,279,486 Hello Kitty (words) 1,279,486 Plaintiff: DISNEY ENTERPRISES, INC. MARK “Mickey’s Kitchen” and Design “Mickey Mouse” “Mickey Mouse” “Mouse Ears Design” “Donald Duck” Mickey Mouse REGISTRATION NUMBER 1,674,655 313,765 1,857,626 1,524,601 1,161,868 2,704,887 DATE OF ISSUANCE July 6,1982 July 6,1982 May 15,1984 May 15,1984 November 9,1982 November 9,1982 May 29,1984 May 29,1984 DATE OF ISSUANCE February 4,1992 August 23,1994 October 11,1997 February 14,1989 July 21,1981 April 8, 2003 CLASS 16 18 16 18 16 18 16 18 CLASS 42 38 14 25 16 9, 16, 18, 20, 21, 24, 25, 28
*175[[Image here]]
*176[[Image here]]
*177[[Image here]]
*178[[Image here]]

. The arrival of Hurricane Earl required the rescheduling of the hearing until September 1, 2010.